Citation Nr: 1202622	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania 

THE ISSUE

Entitlement to wavier of recovery of an overpayment of VA compensation benefits in the calculated amount of $5,847.77.  

(The claims for entitlement to service connection for a psychiatric disorder, increased ratings for labile hypertension and bronchitis, and entitlement to a total disability rating for compensation based on individual unemployability will be addressed in a separate decision.)  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, which is the Agency of Original Jurisdiction (AOJ) for this matter.   

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In December 2009, the Veteran submitted a notice of disagreement with respect to a November 2009 decision by the Committee that denied the Veteran's request for wavier of recovery of an overpayment of VA compensation benefits in the calculated amount of $5,847.77.  As such, the Board is obligated to remand this issue for the issuance of a statement of the case that addresses this matter and provides notification of the Veteran's appellate rights with respect to this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  No such document is presently associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case and notification of the appellate rights with respect to the issue of entitlement to wavier of recovery of an overpayment of VA compensation benefits in the calculated amount of $5,847.77.  38 C.F.R. § 19.26 (2010).  The Veteran is reminded that to vest the Board with jurisdiction over the issue, a timely substantive appeal with respect to this issue must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to the issue, the case must be returned to the Board for appellate review of the issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


